ORDER
This case came before the Court in conference on the plaintiffs motion to dismiss the defendant’s appeal from an interlocutory Superior Court ruling granting the plaintiffs motion for the entry of default. The defendant, in a recent filing with this Court, states that she never received a copy of the plaintiffs dismissal motion. She therefore requests that the plaintiff be directed to refile her motion with proper notice to the defendant so that the latter can respond in a timely manner. However, upon our independent review of the papers in the case, this Court is satisfied that the Superior Court ruling which is the subject of the defendant’s instant appeal is clearly interlocutory and was not appeal-able. Accordingly, no response from the defendant is necessary here.
' The motion to dismiss the defendant’s appeal as interlocutory is granted.